Citation Nr: 0400058	
Decision Date: 01/02/04    Archive Date: 01/21/04

DOCKET NO.  98-18 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death. 

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1151 (West 2002).


REPRESENTATION

Appellant represented by:	Clarke C. Barnes, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter

ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty form December 1942 to 
August 1945 and died in November 1997.  The appellant is his 
surviving spouse.  

This matter initially came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a July 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Des Moines, Iowa, which denied the benefits 
sought on appeal.  In February 2001, the Board remanded the 
case to the RO for additional development.  

Thereafter, the Board issued a decision in September 2002 in 
which it affirmed the RO's denial of the veteran's claims.  
That decision was appealed to the United States Court of 
Appeals for Veterans Claims (Court).  In a June 2003 order, 
the Court vacated the Board's decision and remanded the case 
back to the Board with instructions that it readjudicate the 
claims in accordance with the Appellee's Motion to Vacate and 
Remand (remand motion).  The case is once again before the 
Board for review.

This appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the appellant if further action is required on her part.




REMAND

The Board is required to address the Veterans Claims 
Assistance Act of 2000 (VCAA) that became law in November 
2000.  The VCAA provides, among other things, that the VA 
shall make reasonable efforts to notify a claimant of the 
evidence necessary to substantiate a claim for benefits under 
laws administered by the VA.  The VCAA also requires the VA 
to assist a claimant in obtaining that evidence.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2003).  

As pointed out in the Appellee's remand motion, the RO 
notified the appellant of the VCAA but failed to notify her 
of the division of responsibility between the VA and herself 
in obtaining the evidence required to prove her claims.  In 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002), the 
Court held that the failure by the Board to enforce 
compliance with the requirements of 38 U.S.C.A. § 5103(a) for 
the VA to inform a claimant of the information or evidence 
necessary to substantiate a claim, as well as to inform the 
claimant which evidence the VA will seek to provide and which 
evidence the claimant is to provide, is remandable error.  
This procedural error must be addressed prior to final 
appellate review by the Board.  

Accordingly, this case is hereby remanded to the RO for the 
following action:

The RO should consider the appellant's 
claims under the VCAA.  In doing so, the 
RO should ensure that the notification 
and assistance requirements of the VCAA 
are satisfied, including notifying the 
appellant of the division of 
responsibilities between the VA and the 
appellant in obtaining evidence in 
support of her claims.  The RO should 
ensure that all of the VCAA notice 
obligations have been satisfied in 
accordance with Quartuccio v. Principi, 
16 Vet. App. 183 (2002), as well as 
38 U.S.C.A. §§ 5102, 5103, 5103A, and any 
other applicable legal precedent.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If either benefit sought is not 
granted, the appellant and her representative should be 
furnished a Supplemental Statement of the Case and be 
afforded a reasonable opportunity to respond before the 
record is returned to the Board for further review.  

The purpose of this REMAND is to afford the appellant due 
process of law and to comply with an order of the Court.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the appellant until she is notified.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




	                  
_________________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



